In a matrimonial action in which the parties were divorced by judgment dated June 19, 2007, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County (Connolly, J.), dated January 24, 2011, as, without a hearing, granted the cross motion of the defendant to hold him in contempt for failing to comply with a provision of the judgment and awarded the defendant an attorney’s fee in the sum of $3,000.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
*592Contrary to the plaintiff’s contention, the Supreme Court properly determined, without conducting a hearing, that the plaintiff’s failure to comply with a provision of the parties’ judgment of divorce requiring him to pay the defendant the sum of $2,150 per month in child support was willful, and that an adjudication of contempt was warranted (see Rocco v Rocco, 90 AD3d 886, 886 [2011]; Jaffe v Jaffe, 44 AD3d 825 [2007]; Farkas v Farkas, 209 AD2d 316, 317-318 [1994]). The plaintiffs allegation that he was unemployed was unsubstantiated and, thus, insufficient to warrant a hearing (see Rocco v Rocco, 90 AD3d at 886; Farkas v Farkas, 209 AD2d at 318; see also Ovsanikow v Ovsanikow, 224 AD2d 786 [1996]; Rosenblitt v Rosenblitt, 121 AD2d 375 [1986]).
The plaintiff’s remaining contentions are without merit. Mastro, J.E, Leventhal, Lott and Roman, JJ., concur.